        Case 1:19-cv-05959-KPF Document 38 Filed 12/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL BARNEY,
                           Plaintiff,

                    -v.-                             19 Civ. 5959 (KPF)

H.E.L.P. HOMELESS SERVICE                                  ORDER
CORPORATION,

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      There is a conference scheduled in this action for December 8, 2020, at

3:00 p.m. The conference is hereby CONVERTED to a telephone conference.

The dial-in information is as follows: At 3:00 p.m., the parties shall call (888)

363-4749 and enter access code 5123533. Please note, the conference will not

be available prior to 3:00 p.m.

      SO ORDERED.

Dated: December 4, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
